Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 13, 2018

                                      No. 04-18-00428-CV

                    FIFTY-ONE THOUSAND ONE HUNDRED AND
                  TWENTY-FOUR DOLLARS IN US CURRENCY, et al.,
                                  Appellants

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-17-658-A
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER
        A filing fee of $205.00 was due when appellant filed his notice of appeal, but it was not
paid. See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT,
IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON
MULTIDISTRICT LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015). The clerk of this court
notified appellant by letter the filing fee was due by July 6, 2018. The fee remains unpaid. Rule
5 of the Texas Rules of Appellate Procedure provides:

          A party who is not excused by statute or these rules from paying costs must
          pay—at the time an item is presented for filing—whatever fees are required by
          statute or Supreme Court order. The appellate court may enforce this rule by
          any order that is just. TEX. R. APP. P. 5.

       We therefore ORDER appellant must either (1) pay the filing fee or (2) provide written
proof to this court that he is indigent or otherwise excused by statute or the Texas Rules of
Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that indigent party
who complies with provisions of that rule may proceed without advance payment of costs). If
appellant fails to respond satisfactorily by July 23, 2018 this appeal will be dismissed. See TEX.
R. APP. P. 42.3.

       All other appellate deadlines are suspended pending the payment of the filing fee.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court